FOR PUBLICATION

  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT


JIMMY YAMADA; RUSSELL                    No. 12-15913
STEWART,
                           Plaintiffs,       D.C. No.
                                         1:10-cv-00497-
                and                         JMS-RLP

A-1 A-LECTRICIAN, INC.,
               Plaintiff-Appellant,

                 v.

WILLIAM SNIPES, in his official
capacity as chair and member of the
Hawaii Campaign Spending
Commission, TINA PEDRO GOMES, in
her official capacity as vice chair
and member of the Hawaii
Campaign Spending Commission;
and ELDON CHING, GREGORY SHODA
and ADRIENNE YOSHIHARA, in their
official capacities as members of the
Hawaii Campaign Spending
Commission,
                Defendants-Appellees.
2             A-1 A-LECTRICIAN V. SNIPES

JIMMY YAMADA; RUSSELL                     No. 12-17845
STEWART,
            Plaintiffs-Appellants,            D.C. No.
                                          1:10-cv-00497-
                 and                         JMS-RLP

A-1 A-LECTRICIAN, INC.,
                             Plaintiff,     OPINION

                  v.

WILLIAM SNIPES, in his official
capacity as chair and member of the
Hawaii Campaign Spending
Commission; TINA PEDRO GOMES,
in her official capacity as vice chair
and member of the Hawaii
Campaign Spending Commission;
and ELDON CHING, GREGORY SHODA
and ADRIENNE YOSHIHARA, in their
official capacities as members of the
Hawaii Campaign Spending
Commission,
                 Defendants-Appellees.


      Appeal from the United States District Court
               for the District of Hawaii
     J. Michael Seabright, District Judge, Presiding

                Argued and Submitted
          October 9, 2013—Honolulu, Hawaii
                  A-1 A-LECTRICIAN V. SNIPES                          3

                        Filed May 20, 2015

         Before: Alex Kozinski, Raymond C. Fisher
            and Paul J. Watford, Circuit Judges.

                     Opinion by Judge Fisher


                           SUMMARY*


                            Civil Rights

    The panel affirmed in part and reversed in part the district
court’s summary judgment in an action brought by two
individuals and a Hawaii for-profit corporation, A-1
A-Lectrician, Inc., challenging the constitutionality of
Hawaii’s campaign finance laws.

    During the 2010 election, plaintiff A-1 contributed over
$50,000 to candidates, candidate committees and party
committees.        It also purchased three newspaper
advertisements. As a result of these expenditures and
contributions, A-1 was required to register as a “noncandidate
committee,” and was subjected to reporting and disclosure
requirements (HRS § 11-302) and advertising disclaimer
requirements (HRS § 11-391). A1, which plans to run similar
advertisements and make similar contributions to candidates
in the future, objects to both the disclaimer requirement and
the noncandidate committee registration and reporting
requirements.

  *
    This summary constitutes no part of the opinion of the court. It has
been prepared by court staff for the convenience of the reader.
4               A-1 A-LECTRICIAN V. SNIPES

    Addressing A-1's Fourteenth Amendment due process
vagueness challenge to Hawaii’s reporting and disclosure
requirements, the panel held that HRS § 11-302’s definitions
of “expenditure,” and “noncandidate committee” were not
vague given the narrowing construction of the term
“influence” proffered by Hawaii’s Campaign Spending
Commission. The panel also held that § 11-302’s definition
of “advertisement” was not unconstitutionally vague because
read as a whole and in context it was sufficiently clear to give
a person of ordinary intelligence a reasonable opportunity to
know what was prohibited.

    Addressing the First Amendment challenges, the panel
held that the registration, reporting and disclosure
requirements that Hawaii places on “noncandidate
committees” survived exacting scrutiny as applied to A-1.
The panel held that the requirements were substantially
related to Hawaii’s important interests in informing the
electorate, preventing corruption or its appearance, and
avoiding the circumvention of valid campaign finance laws.
The panel also held that Hawaii’s requirement that political
advertising include a disclaimer as to the affiliation of the
advertiser with a candidate or candidate committee did not
violate the First Amendment as applied to A-1’s political
advertisements.

   The panel declined to consider A1’s challenge to
Hawaii’s electioneering communication reporting
requirements (HRS § 341) because it determined that A-1
was not subject to those requirements as of the date the
complaint was filed.

  The panel rejected A-1’s First Amendment challenge to
Hawaii’s ban on campaign contributions by government
                A-1 A-LECTRICIAN V. SNIPES                     5

contractors to candidates or candidate committees, (HRS
§ 11-355). The panel held that Hawaii’s government
contractor contribution ban survived closely drawn scrutiny
even as applied to A-1’s proposed contributions to candidates
who neither decide whether A-1 receives contracts nor
oversee A-1’s contracts.

    The panel held that the individual plaintiffs were entitled
to attorney’s fees arising from their prior interlocutory appeal
challenging HRS § 11-358, which prohibited any person from
making contributions to a noncandidate committee in an
aggregate amount greater than $1,000 in an election. The
panel held that because plaintiffs prevailed in the
interlocutory appeal, and subsequently became prevailing
parties after the district court entered judgment in their favor,
the district court erred by failing to consider whether to award
them reasonable appellate attorney’s fees. The panel referred
the matter to the Ninth Circuit Appellate Commissioner to
determine the amount of fees to be awarded.


                         COUNSEL

Randy Elf (argued) & James Bopp, Jr., James Madison
Center for Free Speech, Terre Haute, Indiana; James
Hochberg, Honolulu, Hawaii, for Plaintiff-Appellant.

Justin L. McAdam (argued), Jeffrey P. Gallant & James
Bopp, Jr., The Bopp Law Firm, P.C., Terre Haute, Indiana;
James Hochberg, Honolulu, Hawaii, for Plaintiffs.

Deirdre Marie-Iha (argued), Deputy Solicitor General, Robyn
B. Chun, Deputy Assistant Attorney General & David M.
6              A-1 A-LECTRICIAN V. SNIPES

Louie, Attorney General, Department of the Attorney
General, Honolulu, Hawaii, for Defendants-Appellees.

Paul S. Ryan, J. Gerald Hebert, Tara Malloy & Megan
McAllen, Washington D.C., for Amicus Curiae The
Campaign Legal Center.


                         OPINION

FISHER, Circuit Judge:

    This appeal concerns the constitutionality of four
provisions of Hawaii’s campaign finance laws under Citizens
United v. Federal Election Commission, 558 U.S. 310 (2010),
and related authority. A-1 A-Lectrician, Inc. (A-1), a for-
profit corporation, appeals the district court’s summary
judgment in favor of members of Hawaii’s Campaign
Spending Commission (“the Commission”). Relying on
Human Life of Washington Inc. v. Brumsickle, 624 F.3d 990
(9th Cir. 2010), we hold that the challenged laws satisfy the
First and Fourteenth Amendments.

                      I. Background

    The plaintiffs are Jimmy Yamada, Russell Stewart and A-
1. Before the 2010 general election, Yamada and Stewart
each sought to contribute $2,500 to the Aloha Family
Alliance–Political Action Committee (AFA-PAC), a
registered “noncandidate committee” that makes independent
campaign expenditures in Hawaii elections. They were
forbidden from doing so, however, by Hawaii Revised Statute
(HRS) § 11-358, which prohibits any person from “mak[ing]
               A-1 A-LECTRICIAN V. SNIPES                  7

contributions to a noncandidate committee in an aggregate
amount greater than $1,000 in an election.”

    Plaintiff A-1 is a Hawaii electrical-construction
corporation that makes campaign contributions and engages
in political speech. Yamada is its CEO. During the 2010
election, A-1 contributed over $50,000 to candidates,
candidate committees and party committees. It also
purchased three newspaper advertisements at a cost of $2,000
to $3,000 each. Under the heading “Freedom Under Siege,”
these advertisements declared that Hawaiians had “lost our
freedom” because “we have representatives who do not listen
to the people.” One advertisement asserted State House
Majority Leader Blake Oshiro and other representatives were
“intent on the destruction of the family.” Another accused
Oshiro and his colleagues of “disrespect[ing] the legislative
process and the people.” In accordance with Hawaii law, see
HRS § 11-391(a)(2)(B), all three advertisements included a
disclaimer that they were “[p]ublished without the approval
and authority of the candidate.”

    As a result of these expenditures and contributions,
Hawaii law required A-1 to register as a “noncandidate
committee” as defined by HRS § 11-302. Section 11-302
imposes reporting and disclosure requirements on any
organization that has “the purpose of making or receiving
contributions, making expenditures, or incurring financial
obligations to influence [elections]” over $1,000 in the
aggregate for an election cycle. Id.; see HRS § 11-321(g).
A-1, which plans to run similar advertisements and to make
similar contributions to candidates in the future, objects to
both the disclaimer requirement and the noncandidate
committee registration and reporting requirements.
8                  A-1 A-LECTRICIAN V. SNIPES

    If A-1 is relieved of the obligation of registering as a
noncandidate committee, it could be subject to reporting
requirements associated with “electioneering
communications” because it seeks to publish newspaper
advertisements that mention candidates by name shortly
before an election. See HRS § 11-341. Every entity that
makes a disbursement for an electioneering communication,
such as A-1’s newspaper advertisements, must report certain
identifying information to the Commission within 24 hours of
certain disclosure dates. See id. Under the regulations in
effect when A-1 filed this action, if A-1 were to remain a
noncandidate committee, however, it would not have to file
an electioneering communications report or comply with the
provisions of HRS § 11-341. See Haw. Admin. Rule (HAR)
§ 3-160-48.1

   Finally, A-1 is often a state government contractor, and
when it has such contracts, Hawaii law prohibits it from
making campaign contributions to candidates or candidate
committees. See HRS § 11-355. A-1 challenges that
prohibition as applied to its speech, although it declares it
seeks to contribute only to lawmakers who neither award nor
oversee its public contracts.

    Shortly before the 2010 primary election, Yamada,
Stewart and A-1 filed a nine-count complaint challenging the
constitutionality of five provisions of Hawaii campaign
finance law. Yamada and Stewart challenged the $1,000
limit on contributions to noncandidate committees, HRS
§ 11-358, and A-1 challenged four other provisions: (1) the


    1
    On November 5, 2014, an amendment to HRS § 11-341 went into
effect, requiring registered noncandidate committees to file electioneering
communications statements. See 2013 Haw. Sess. L. Act 112.
                A-1 A-LECTRICIAN V. SNIPES                   9

requirement that it register as a noncandidate committee and
the associated expenditure definition, HRS § 11-302; (2) if it
does not have to register as a noncandidate committee, the
requirement that it report identifying information when it
makes an electioneering communication, HRS § 11-341;
(3) the requirement that its advertisements include certain
disclaimers, HRS § 11-391; and (4) the ban on contributions
from government contractors to state legislative candidates,
HRS § 11-355.

    In October 2010, the district court preliminarily enjoined
enforcement of the $1,000 contribution limit, HRS § 11-358,
as applied to Yamada’s and Stewart’s proposed $2,500
contributions to AFA-PAC, a noncandidate committee. See
Yamada v. Kuramoto, 744 F. Supp. 2d 1075, 1078, 1087 (D.
Haw. 2010) (Yamada I). The court denied A-1’s motion for
a preliminary injunction on its first, second and third claims.
See Yamada v. Kuramoto, No. 10-cv-00497, 2010 WL
4603936, at *20 (D. Haw. Oct. 29, 2010) (Yamada II). A-1
did not seek to enjoin the government contractor ban. The
defendants appealed the preliminary injunction of § 11-358
but dismissed their appeal before argument.

    On the parties’ cross-motions for summary judgment, the
district court permanently enjoined the $1,000 contribution
limit, HRS § 11-358, as applied to Yamada’s and Stewart’s
contributions to AFA-PAC and rejected each of A-1’s
constitutional challenges. See Yamada v. Weaver, 872 F.
Supp. 2d 1023, 1027–28, 1063 (D. Haw. 2012) (Yamada III).
A-1 appeals the denial of summary judgment on its claims.
The defendants have not cross-appealed the court’s
invalidation of § 11-358.
10              A-1 A-LECTRICIAN V. SNIPES

    Yamada and Stewart sought their attorney’s fees under
41 U.S.C. § 1988 based on their successful constitutional
challenge to the $1,000 contribution limit. The district court
awarded them $60,152.65 in fees and $3,623.29 in costs.
Yamada and Stewart appeal that award in several respects,
including the district court’s denial of the fees they incurred
defending against the defendants’ abandoned appeal of the
preliminary injunction ruling.

    We have jurisdiction under 28 U.S.C. § 1291 and review
A-1’s constitutional challenges de novo. See Human Life,
624 F.3d at 1000. A-1 raises three groups of issues on
appeal: (1) whether the expenditure, noncandidate committee
and advertisement definitions are unconstitutionally vague;
(2) whether the noncandidate committee definition and
advertising disclaimer and electioneering communications
reporting requirements impose unconstitutional burdens on
speech; and (3) whether the ban on contributions by
government contractors is unconstitutional as applied to A-
1’s proposed contributions. Yamada and Stewart also appeal
the partial denial of attorney’s fees. We address these issues
in turn.

          II. Due Process Vagueness Challenge

    We begin by addressing A-1’s argument that § 11-302’s
definitions of “expenditure,” “noncandidate committee” and
“advertisement” are unconstitutionally vague under the Due
Process Clause of the Fourteenth Amendment. A law is
unconstitutionally vague when it “fails to provide a person of
ordinary intelligence fair notice of what is prohibited, or is so
standardless that it authorizes or encourages seriously
discriminatory enforcement.” United States v. Williams,
553 U.S. 285, 304 (2008). This doctrine “addresses at least
               A-1 A-LECTRICIAN V. SNIPES                  11

two connected but discrete due process concerns: first, that
regulated parties should know what is required of them so
they may act accordingly; second, precision and guidance are
necessary so that those enforcing the law do not act in an
arbitrary or discriminatory way.” FCC v. Fox Television
Stations, Inc., 132 S. Ct. 2307, 2317 (2012). Where, as here,
First Amendment freedoms are involved, “rigorous adherence
to those requirements is necessary to ensure that ambiguity
does not chill protected speech.” Id. Even for regulations of
expressive activity, however, “perfect clarity and precise
guidance” are not required, Ward v. Rock Against Racism,
491 U.S. 781, 794 (1989), because “we can never expect
mathematical certainty from our language,” Human Life,
624 F.3d at 1019 (quoting Grayned v. City of Rockford,
408 U.S. 104, 110 (1972)) (internal quotation marks omitted).

    In evaluating A-1’s challenges, we must consider “any
limiting construction that a state court or enforcement agency
has proffered.” Ward, 491 U.S. at 796 (quoting Vill. of
Hoffman Estates v. Flipside, Hoffman Estates, Inc., 455 U.S.
489, 494 n.5 (1982)) (internal quotation marks omitted). We
may impose a limiting construction on a statute, however,
“only if it is ‘readily susceptible’ to such a construction.”
Reno v. ACLU, 521 U.S. 844, 884 (1997) (quoting Virginia v.
Am. Booksellers Ass’n, 484 U.S. 383, 397 (1988)). We will
not “insert missing terms into the statute or adopt an
interpretation precluded by the plain language of the
ordinance.” Foti v. City of Menlo Park, 146 F.3d 629, 639
(9th Cir. 1998).
12             A-1 A-LECTRICIAN V. SNIPES

A. Hawaii’s Expenditure and Noncandidate Committee
  Definitions Are Not Vague Given the Commission’s
               Narrowing Construction

    A-1’s first vagueness challenge is to the expenditure and
noncandidate committee definitions. Section 11-302 defines
an “expenditure” to include:

       (1) Any purchase or transfer of money or
       anything of value, or promise or agreement to
       purchase or transfer money or anything of
       value, or payment incurred or made, or the use
       or consumption of a nonmonetary
       contribution for the purpose of:

           (A) Influencing the nomination for
           election, or the election, of any person
           seeking nomination for election or
           election to office, whether or not the
           person has filed the person’s nomination
           papers;

           (B) Influencing the outcome of any
           question or issue that has been certified to
           appear on the ballot at the next applicable
           election . . . .

HRS § 11-302 (emphasis added). It defines a “noncandidate
committee” as:

       [A]n organization, association, party, or
       individual that has the purpose of making or
       receiving contributions, making expenditures,
       or incurring financial obligations to influence
                A-1 A-LECTRICIAN V. SNIPES                  13

       the nomination for election, or the election, of
       any candidate to office, or for or against any
       question or issue on the ballot . . . .

Id. (emphasis added). Noncandidate committees are Hawaii’s
version of independent expenditure committees, similar to the
Washington “political committee” definition we addressed in
Human Life. See 624 F.3d at 997.

    A-1 challenges these definitions under Buckley v. Valeo,
424 U.S. 1, 77 (1976) (per curiam), which held that the terms
“influencing” and “for the purpose of influencing” were
unconstitutionally vague when used to delineate types of
speech subject to regulation. Id. at 77–82. If both definitions
are unconstitutionally vague, Hawaii cannot constitutionally
impose noncandidate committee status and the accompanying
registration and reporting burdens on A-1.

    Like the district court, we assume without deciding that
the term “influence” may be vague under some
circumstances. “Conceivably falling within the meaning of
‘influence’ are objectives as varied as advocacy for or against
a candidate’s election; championing an issue for inclusion in
a candidate’s platform; and encouraging all candidates to
embrace public funding.” Nat’l Org. for Marriage v. McKee,
649 F.3d 34, 65 (1st Cir. 2011). But the Commission has
offered and the district court applied a limiting construction
on the term “influence” in § 11-302’s definitions of
“expenditure” and “noncandidate committee,” eliminating
this potential vagueness.         Under the Commission’s
interpretation, “influence” refers only to “communications or
activities that constitute express advocacy or its functional
equivalent.” This interpretation significantly narrows the
statutory language, because “express advocacy” requires
14              A-1 A-LECTRICIAN V. SNIPES

words “such as ‘vote for,’ ‘elect,’ ‘support,’ ‘cast your ballot
for,’ ‘Smith for Congress,’ ‘vote against,’ ‘defeat,’ ‘reject,’”
Buckley, 424 U.S. at 44 n.52, and communications are the
“functional equivalent of express advocacy” only when they
are “susceptible of no reasonable interpretation other than as
an appeal to vote for or against a specific candidate,” Fed.
Election Comm’n v. Wisconsin Right to Life, Inc., 551 U.S.
449, 469–70 (2007) (opinion of Roberts, C.J.).

    A-1 argues that the proffered limiting construction does
not render § 11-302 constitutional because (1) it is
inconsistent with the plain language of the statute, thus
barring us from adopting it, and (2) even if we could adopt it,
the challenged definitions remain unconstitutionally vague.
We find neither argument persuasive.

                               1.

    The Commission’s proffered construction is not
inconsistent with the plain language of the statute. We have
previously noted that the term “influencing” is susceptible to
a narrowing construction, see ACLU of Nev. v. Heller,
378 F.3d 979, 986 n.5 (9th Cir. 2004), and the Commission’s
interpretation of “influence” is consistent with Buckley, which
construed the phrase “for the purpose of . . . influencing” to
mean “communications that expressly advocate the election
or defeat of a clearly identified candidate,” 424 U.S. at 79, 80
(footnote omitted). Given the substantial similarity between
the statutory language in Buckley and the language at issue
here, the Commission’s gloss is entirely reasonable.
Compare 2 U.S.C. § 431(f) (1971), with HRS § 11-302.

    Moreover, the Commission reasonably construes the
statute as referring not only to express advocacy but also to
                A-1 A-LECTRICIAN V. SNIPES                  15

its functional equivalent. After Buckley, case law and Federal
Election Commission regulations have broadened the concept
of express advocacy to include its “functional equivalent,” as
defined in Wisconsin Right to Life, 551 U.S. at 469–70. See
11 C.F.R. § 100.22; Real Truth About Abortion, Inc. v. Fed.
Election Comm’n, 681 F.3d 544, 550–53 (4th Cir. 2012)
(discussing the evolution of the “functional equivalent of
express advocacy” concept).              Elsewhere, Hawaii’s
Commission has adopted a regulation defining express
advocacy with reference to its functional equivalent, or as
communications that are “susceptible to no other reasonable
interpretation but as an exhortation to vote for or against a
candidate.” HAR § 3-160-6. The Commission’s proposed
construction is consistent with Buckley, subsequent Supreme
Court decisions, federal regulations and other Commission
regulations. The proposed construction, therefore, is neither
unreasonable nor foreclosed by the plain language of the
statute. See Wisconsin Right To Life, Inc. v. Barland,
751 F.3d 804, 832–34 (7th Cir. 2014) (limiting “for the
purpose of influencing the election or nomination for election
of any individual to state or local office” to express advocacy
and its functional equivalent); McKee, 649 F.3d at 66–67
(construing “influencing” and “influence” in Maine campaign
finance statutes to include only communications that
constitute express advocacy or its functional equivalent).

    The legislative history of Hawaii’s noncandidate
committee and expenditure definitions lends further validity
to the Commission’s interpretation. In 1979, the Hawaii
legislature revised state campaign finance laws to harmonize
them with Buckley. See 1979 Haw. Sess. L. Act 224; Conf.
Comm. Rep. No. 78, in Haw. H.J. 1137, 1140 (1979). The
legislature was “mindful” that Buckley “narrowly construed
the operation of the federal spending and contribution
16                  A-1 A-LECTRICIAN V. SNIPES

disclosure requirements” to encompass only
“communications that expressly advocate the election or
defeat of a clearly identified candidate.” Conf. Comm. Rep.
No. 78, in Haw. H.J. 1137, 1140 (1979). Thus, as the district
court concluded, “[i]t is reasonable to infer . . . that Hawaii’s
Legislature adopted terminology such as ‘to influence’ in
reliance on the Supreme Court’s interpretation of the same
terminology in federal law.” Yamada III, 872 F. Supp. 2d at
1046. We agree.2

     A-1 nonetheless contends we should not adopt the
narrowing construction because it would not bind a state
court and therefore provides insufficient protection for First
Amendment values. We again disagree. By adopting a
“‘readily apparent’ constitutional interpretation,” we provide
A-1 and other parties not before the court “sufficient
protection from unconstitutional application of the statute, as
it is quite likely nonparty prosecutors and state courts will
apply the same interpretation.” Planned Parenthood of
Idaho, Inc. v. Wasden, 376 F.3d 908, 932 (9th Cir. 2004); see
also Valle del Sol Inc. v. Whiting, 732 F.3d 1006, 1022 n.15
(9th Cir. 2013).3

  2
    A-1 draws a different inference from this legislative history, arguing
that the legislature’s retention of the word “influence” after Buckley
suggests that the legislature did not intend to limit the law to express
advocacy and its functional equivalent. See Va. Soc’y for Human Life,
Inc. v. Caldwell, 152 F.3d 268, 271 (4th Cir. 1998). We disagree, but
even if the legislative history is debatable, the Commission’s reasonable
limiting interpretation merits our deference. See Vill. of Hoffman Estates,
455 U.S. at 504; McKee, 649 F.3d at 66.
  3
    Like federal courts, Hawaii courts construe state statutes to avoid
constitutional infirmities whenever possible. See, e.g., Kapiolani Park
Pres. Soc’y v. City & Cnty. of Honolulu, 751 P.2d 1022, 1028 (Haw.
1988) (“Legislative acts . . . are not to be held invalid, or unconstitutional,
                  A-1 A-LECTRICIAN V. SNIPES                        17

    We hold that the Commission’s proffered construction is
neither unreasonable nor the product of “strained statutory
construction.” Wasden, 376 F.3d at 932. We therefore adopt
it.

                                  2.

    We also reject A-1’s argument that § 11-302’s definitions
of “expenditure” and “noncandidate committee” are
unconstitutionally vague even with this limiting construction
in place. With the narrowing gloss, these definitions are
sufficiently precise to provide “a person of ordinary
intelligence fair notice of what is prohibited.” Williams,
553 U.S. at 304. Only expenditures for communications that
expressly advocate for a candidate or are “susceptible of no
reasonable interpretation other than as an appeal to vote for
or against a specific candidate” can trigger noncandidate
committee registration, reporting and disclosure requirements
under § 11-302. There is no dispute that “express advocacy”
is not a vague term, and the controlling opinion in Wisconsin
Right to Life held the “functional equivalent” or “appeal to
vote” component of this test also meets the “imperative for
clarity” that due process requires. 551 U.S. at 474 n.7. That
close cases may arise in applying this test does not make it
unconstitutional, given there will always be an inherent but
permissible degree of uncertainty in applying any standards-
based test. See Williams, 553 U.S. at 306 (“Close cases can
be imagined under virtually any statute.”); Real Truth,
681 F.3d at 554–55. We therefore join the First, Fourth and
Tenth Circuits in holding that the “appeal to vote” language


or unconscionable, if such a construction can reasonably be avoided.”).
We would therefore expect Hawaii courts to adopt the same limiting
construction.
18              A-1 A-LECTRICIAN V. SNIPES

is not unconstitutionally vague. See Free Speech v. Fed.
Election Comm’n, 720 F.3d 788, 795–96 (10th Cir. 2013);
Real Truth, 681 F.3d at 552, 554 (“[T]he test in Wisconsin
Right to Life is not vague.”); McKee, 649 F.3d at 70.

   A-1 resists this conclusion, advancing two arguments why
the “appeal to vote” language is impermissibly vague.
Neither is persuasive.

    First, A-1 contends the test is unconstitutionally vague
because Hawaii’s law applies to a broader range of
communications than the provision upheld in Wisconsin Right
to Life. Wisconsin Right to Life sustained the functional
equivalent test against a vagueness challenge to the federal
definition of electioneering communications, which covers
only broadcast communications, see 551 U.S. at 474 n.7; 2
U.S.C. § 434(f)(3) (2000 ed., Supp. IV), whereas Hawaii’s
noncandidate committee and expenditure definitions extend
to speech in printed form, see HRS § 11-302. The statute at
issue in Wisconsin Right to Life also regulated only
communications run shortly before an election, whereas
Hawaii’s statute applies to communications without strict
temporal limitations. But these differences are immaterial.
Regardless of when a communication is aired or printed and
whether it appears in print or in a broadcast medium, the
purveyor of the advertisement has fair notice that the
regulations reach only those ads that clearly advocate for an
identified candidate. Like the Fourth Circuit, we hold that the
functional equivalent language is not unconstitutionally vague
merely because it applies more broadly than the federal
provision upheld in Wisconsin Right to Life. See Ctr. for
Individual Freedom, Inc. v. Tennant, 706 F.3d 270, 280–81
(4th Cir. 2013).
               A-1 A-LECTRICIAN V. SNIPES                  19

    Second, the validity of the functional equivalent test has
not been undermined by Citizens United, which struck down
the federal electioneering communication definition, see
1 U.S.C. § 434(f)(3), for which the test was first developed.
As the First Circuit explained in rejecting an identical
argument:

       The basis for Citizens United’s holding on the
       constitutionality of the electioneering
       expenditure statute had nothing to do with the
       appeal-to-vote test . . . . Instead, the decision
       turned on a reconsideration of prior case law
       holding that a corporation’s political speech
       may be subjected to greater regulation than an
       individual’s. The opinion offered no view on
       the clarity of the appeal-to-vote test. In fact,
       the Court itself relied on the appeal-to-vote
       test in disposing of a threshold argument that
       the appeal should be resolved on narrower, as-
       applied grounds.

McKee, 649 F.3d at 69 (citations omitted); see also Nat’l Org.
for Marriage v. Roberts, 753 F. Supp. 2d 1217, 1220 (N.D.
Fla. 2010), aff’d, 477 Fed. App’x 584, 585 (11th Cir. 2012)
(per curiam). We also have relied on the appeal to vote test,
albeit in dicta, since Citizens United. See Human Life,
624 F.3d at 1015. We could not have done so if the test was
unconstitutionally vague.

    Accordingly, we sustain Hawaii’s noncandidate
committee and expenditure definitions from A-1’s vagueness
challenges. The term “influence” is readily and reasonably
interpreted to encompass only “communications or activities
20              A-1 A-LECTRICIAN V. SNIPES

that constitute express advocacy or its functional equivalent.”
As construed, the definitions are not unconstitutionally vague.

        B. Hawaii’s Advertising Definition is Not
              Unconstitutionally Vague

    A-1 argues that § 11-302’s advertising definition is
unconstitutionally vague because it uses the terms
“advocates,” “supports” and “opposition.” This provision
spells out when an advertisement must include a disclaimer
as to whether the ad was disseminated with or without the
approval of a candidate. See HRS § 11-391. In relevant part,
Hawaii law defines an “advertisement” as:

       any communication, excluding sundry items
       such as bumper stickers, that:

           (1) Identifies a candidate directly or by
           implication, or identifies an issue or
           question that will appear on the ballot at
           the next applicable election; and

           (2) Advocates or supports the nomination,
           opposition, or election of the candidate, or
           advocates the passage or defeat of the
           issue or question on the ballot.

HRS § 11-302 (emphasis added).

   Applying a narrowing construction to this definition, as
before, the district court limited the reach of “advocates or
supports the nomination, opposition, or election of the
candidate” to express advocacy or its functional equivalent.
See Yamada III, 872 F. Supp. 2d at 1054. With this limiting
                A-1 A-LECTRICIAN V. SNIPES                    21

construction, the district court concluded that Hawaii’s
definition of an advertisement was not unconstitutionally
vague. A-1 contends that the district court impermissibly
adopted a limiting construction for the same reasons it argues
a limiting construction was inappropriate for the
noncandidate committee and expenditure definitions. It
further argues that with or without the limiting construction,
the challenged definition is unconstitutionally vague under
Buckley and McConnell v. Federal Election Commission,
540 U.S. 93 (2003), overruled on other grounds by Citizens
United, 558 U.S. at 365–66. The Commission responds that
the definition is not vague even without a limiting
construction.

    We agree with the Commission that Hawaii’s advertising
definition is sufficiently precise without a limiting
construction and therefore decline to adopt one. The words
“advocates or supports” and “opposition” as used here are
substantially similar to the words “promote,” “oppose,”
“attack” and “support” that survived a vagueness challenge in
McConnell. There, the Court considered a statute defining
“Federal election activity” as “a public communication that
refers to a clearly identified candidate for Federal office . . .
and that promotes or supports a candidate for that office, or
attacks or opposes a candidate for that office (regardless of
whether the communication expressly advocates a vote for or
against a candidate).” 2 U.S.C. § 431(20)(A)(iii). The Court
noted that “[t]he words ‘promote,’ ‘oppose,’ ‘attack,’ and
‘support’ clearly set forth the confines within which potential
party speakers must act in order to avoid triggering the
provision.” McConnell, 540 U.S. at 170 n.64. Because
“[t]hese words ‘provide explicit standards for those who
apply them’ and ‘give the person of ordinary intelligence a
reasonable opportunity to know what is prohibited,’” the
22                  A-1 A-LECTRICIAN V. SNIPES

Court held that the provision was not unconstitutionally
vague. Id. (quoting Grayned, 408 U.S. at 108–09).4
McConnell supports the conclusion that Hawaii’s
advertisement definition is not unconstitutionally vague.

     Decisions in other circuits also support that conclusion.
In McKee, the First Circuit turned away a vagueness
challenge to a Maine law using the terms “promoting,”
“support” and “opposition” in several campaign finance
provisions. The terms were not impermissibly vague because
they were tied to an “election-related object” – either
“candidate,” “nomination or election of any candidate” or
“campaign.” McKee, 649 F.3d at 64. Maine’s expenditure
statute, for example, “instructs that reports submitted
pursuant to the provision ‘must state whether the expenditure
is in support of or in opposition to the candidate.’” Id. at 63
n.41 (quoting Me. Rev. Stat. tit. 21-A, § 1019-B(3)(B)). The
Second, Fourth and Seventh Circuits have reached similar
conclusions. See Vermont Right to Life Comm., Inc. v.
Sorrell, 758 F.3d 118, 128–30 (2d Cir. 2014) (holding that
“promotes,” “supports,” “attacks” and “opposes” were not
vague with reference to a “clearly identified candidate”);
Tennant, 706 F.3d at 286–87 (holding that “promoting or
opposing” was not vague); Ctr. for Individual Freedom v.
Madigan, 697 F.3d 464, 485–87, 495 (7th Cir. 2012) (holding
that “promote” and “oppose” were not vague).



 4
   Joining the First, Second and Fourth Circuits, we reject A-1’s argument
that McConnell’s vagueness holding is limited to laws that regulate
campaign finance for political parties. See Vermont Right to Life Comm.,
Inc. v. Sorrell, 758 F.3d 118, 128 (2d Cir. 2014); Tennant, 706 F.3d at 287
(“[T]he Court . . . did not limit its holding to situations involving political
parties.”); McKee, 649 F.3d at 63.
                A-1 A-LECTRICIAN V. SNIPES                   23

    As in McKee, Hawaii’s statutes are tied to an election-
related object – the terms “advocates,” “supports” and
“opposition” refer only to “the nomination . . . or election of
the candidate.” HRS § 11-302. So too does the federal law
upheld in McConnell, which used the words “promote,”
“oppose,” “attack” and “support” only in relation to a “clearly
identified candidate for Federal office.”            2 U.S.C.
§ 431(20)(A)(iii). Although the terms “advocate,” “support”
and “opposition” may not, in isolation, offer sufficient clarity
as to what advertisements must include a disclaimer, their
proximity to “nomination” or “election of the candidate”
make clear the sort of campaign-related advertising for which
a disclaimer must be included. Read as a whole and in
context, the advertisement definition is sufficiently clear to
“give the person of ordinary intelligence a reasonable
opportunity to know what is prohibited.” Grayned, 408 U.S.
at 108.

    Finally, we reject A-1’s argument that “advocates,” a term
that McConnell did not consider, makes Hawaii’s advertising
definition unconstitutionally vague. A-1 relies on Buckley,
which considered a provision that prohibited any person or
group from making “any expenditure . . . relative to a clearly
identified candidate during a calendar year which, when
added to all other expenditures . . . advocating the election or
defeat of such candidate, exceeds $1,000.” 424 U.S. at 42.
Buckley held that this provision – which imposed a severe
restriction on independent spending by all individuals and
groups other than political parties and campaign
organizations – was impermissibly vague because of its
potential breadth, extending to the discussion of public issues
untethered from particular candidates. See id. at 40, 42. The
Court therefore construed the provision “to apply only to
expenditures for communications that in express terms
24              A-1 A-LECTRICIAN V. SNIPES

advocate the election or defeat of a clearly identified
candidate for federal office.” Id. at 44.

    A-1’s contention that “advocates” is unconstitutionally
vague in this context does not survive the Supreme Court’s
post-Buckley discussion of nearly identical language in
McConnell, 540 U.S. at 170 n.64. For candidate elections,
Hawaii’s definition uses the word “advocates” only in
relation to a communication that (1) identifies a candidate and
(2) “advocates or supports the nomination, opposition, or
election of [that] candidate.” HRS § 11-302. Although the
word “advocates” was not at issue in McConnell, there is
nothing unconstitutionally vague about “advocate” when used
in Hawaii’s advertising definition to refer to communications
that identify a candidate for state office and “plead in favor
of” that candidate’s election. Webster’s Third New
International Dictionary 32 (2002). A-1’s vagueness
challenge to the Hawaii advertising definition therefore fails.

              III. First Amendment Claims

    A-1 brings First Amendment challenges to (1) the
registration, reporting and disclosure requirements that
Hawaii places on “noncandidate committees” and (2) the
requirement that political advertisements include a disclaimer
stating whether they are broadcast or published with the
approval of a candidate. Because the challenged laws provide
for the disclosure and reporting of political spending but do
not limit or ban contributions or expenditures, we apply
exacting scrutiny. See Family PAC v. McKenna, 685 F.3d
800, 805–06 (9th Cir. 2011); Human Life, 624 F.3d at 1005.
To survive this scrutiny, a law must bear a substantial
relationship to a sufficiently important governmental interest.
See Doe v. Reed, 561 U.S. 186, 196 (2010); Human Life,
                  A-1 A-LECTRICIAN V. SNIPES                         25

624 F.3d at 1008. Put differently, “the strength of the
governmental interest must reflect the seriousness of the
actual burden on First Amendment rights.” Doe, 561 U.S. at
196 (quoting Davis v. Fed. Election Comm’n, 554 U.S. 724,
744 (2008)) (internal quotation marks omitted).

   A. The Noncandidate Committee Reporting and
Disclosure Requirements Survive Exacting Scrutiny As
                   Applied to A-1

    We first consider whether the noncandidate committee
reporting and disclosure requirements satisfy exacting
scrutiny as applied to A-1. Looking to the burden side of the
balance, the district court found that the “registration and
disclosure requirements that come with noncandidate
committee status do not present an undue burden on A-1.”
Yamada III, 872 F. Supp. 2d at 1052. We agree.

    The noncandidate committee is Hawaii’s method for
monitoring and regulating independent political spending in
state elections. In relevant part, a noncandidate committee is
broadly defined as an organization “that has the purpose of
making or receiving contributions, making expenditures, or
incurring financial obligations to influence” Hawaii elections.
HRS § 11-302.5 To paraphrase the statute, and incorporating
the Commission’s narrowing construction we adopted earlier
(see page 20), the noncandidate committee definition is
limited to an organization that:



 5
   Although noncandidate committee status also extends to an individual
who makes contributions or expenditures not of his or her own funds, see
HRS § 11-302, the parties focus solely on noncandidate committee status
for organizations, and we shall do the same.
26              A-1 A-LECTRICIAN V. SNIPES

       Has “the purpose” of making or receiving
       contributions, or making expenditures, for
       communications or activities that constitute
       express advocacy or its functional equivalent
       (i.e., that are susceptible of no reasonable
       interpretation other than as an appeal to vote
       for or against a specific candidate to office, or
       for or against any question or issue on the
       ballot).

Expenditures are further defined as payments or nonmonetary
contributions made for the purpose of communications or
activities that constitute express advocacy or its functional
equivalent. See id.; HRS § 11-302.

    Noncandidate committee status is triggered only when an
organization receives contributions or makes or incurs
qualifying expenditures totaling more than $1,000 during a
two-year election cycle. See HRS § 11-321(g). Within 10
days of reaching this threshold, the organization must register
as a noncandidate committee by filing an organizational
report with the Commission. Id. In addition to registering,
the organization must file an organizational report, designate
officers, disclose its bank account information, and designate
a treasurer responsible for recording contributions and
expenditures and maintaining records for five years. See
HRS §§ 11-321, 11-323, 11-324, 11-351(a). The committee’s
contributions must be segregated from its other funds. See
HAR § 3-160-21(c).

    Every committee must also comply with reporting
requirements tied to election periods. These requirements
include disclosing contributions made and received,
expenditures by the committee and the assets on hand at the
                   A-1 A-LECTRICIAN V. SNIPES                         27

end of the reporting period. See HRS §§ 11-331 (filing of
reports), 11-335 (noncandidate committee reports), 11-336
(timing of reports for noncandidate committees), 11-340
(penalties for failure to file a required report).6 The reports
must be filed no later than 10 days before an election, 20 days
after a primary election and 30 days after a general election;
additional reports must be filed on January 31 of every year
and July 31 after an election year. See HRS § 11-336(a)–(d).
If a noncandidate committee has aggregate contributions and
expenditures of $1,000 or less in an election period, it need
only file a single, final election-period report, or it may
simply request to terminate its registration. See HRS §§ 11-
326, 11-339(a).

    A-1’s argument that these burdens are substantial is
foreclosed by Human Life, which held that the burdens of
compliance with Washington State’s materially
indistinguishable registration and reporting requirements
were “modest” and “not unduly onerous.” 624 F.3d at
1013–14. Indeed, the majority of circuits have concluded that
such disclosure requirements are not unduly burdensome.
See Sorrell, 758 F.3d at 137–38 (rejecting the argument that
“registration, recordkeeping necessary for reporting, and
reporting requirements” are onerous as a matter of law);
Worley v. Fla. Sec’y of State, 717 F.3d 1238, 1250 (11th Cir.
2013) (holding that Florida’s analogous “PAC regulations do
not generally impose an undue burden”); McKee, 649 F.3d at


  6
    The Hawaii Legislature slightly revised the reporting requirements
after the district court granted summary judgment to the Commission. See
2013 Haw. Sess. Laws 209-10 (S.B. 31) (amending HRS §§ 11-335, 11-
336). We consider the version of the reporting statutes in effect at the
time this suit was filed. In any event, the minor amendments do not affect
our constitutional analysis.
28              A-1 A-LECTRICIAN V. SNIPES

56 (holding that Maine’s analogous PAC regulations “do not
prohibit, limit, or impose any onerous burdens on speech”);
Family PAC, 685 F.3d at 808 n.6 (noting the generally
“modest” administrative burdens imposed on ballot
committees by Washington law); Speechnow.org v. Fed.
Election Comm’n, 599 F.3d 686, 697–98 (D.C. Cir. 2010)
(holding that the organizational, administrative and
continuous reporting requirements applicable to federal
political committees were not unduly burdensome); Alaska
Right to Life Comm. v. Miles, 441 F.3d 773, 789–92 (9th Cir.
2006) (holding that registration, reporting and disclosure
requirements applicable to Alaskan political committees were
not “significantly burdensome” or “particularly onerous”).

    A-1 would distinguish Human Life’s burden analysis on
the ground that a noncandidate committee in Hawaii is
subject to additional limits on the kinds of contributions it
may receive. Specifically, A-1 points to Hawaii law limiting
contributions to noncandidate committees (HRS § 11-358),
and banning contributions from particular sources, including
bans on contributions made in the name of another (HRS
§ 11-352), anonymous contributions (HRS § 11-353), or
prohibitions on contributions from government contractors
and foreign nationals (HRS §§ 11-355, 11-356). These
differences do not distinguish Human Life. First, because A-
1 is self-financed and does not receive contributions, any
funding limits or bans have no bearing on our as-applied
constitutional analysis. Second, none of these limits imposes
a substantial burden. The Commission concedes that the only
constitutionally suspect limit A-1 identifies – the $1,000 limit
on contributions to noncandidate committees – is
unconstitutional as applied to committees making only
independent expenditures. The other limits apply to A-1
regardless of its status as a noncandidate committee. Thus,
                   A-1 A-LECTRICIAN V. SNIPES                         29

there are no material differences between the burdens of
noncandidate committee status in Hawaii and political
committee status in Washington.7

    A-1 has been complying with the noncandidate committee
requirements for several years without difficulty. No separate
organization need be created, as long as records are kept
tracking financial activity by the noncandidate committee, see
HAR § 3-160-21(c), and filing of the brief, required reports
may be performed electronically at infrequent intervals, see
HRS § 11-336. As the district court concluded, “[a]lthough
the requirements might be inconvenient, the record does not
indicate the burdens on A-1 are onerous as matters of fact or
law.” Yamada III, 872 F. Supp. 2d at 1053.



  7
     The burdens of noncandidate committee status in Hawaii are also
distinguishable from the burdens of federal “PAC status” that A-1 labels
“onerous,” citing to the Supreme Court’s decisions in Federal Election
Commission v. Massachusetts Citizens for Life, Inc. (MCFL), 479 U.S.
238, 248 (1986), and Citizens United, 558 U.S. at 337–39. The federal
PAC status in MCFL required corporations to set up a separate legal entity
and create a segregated fund before engaging in any direct political
speech, and further prohibited an organization from soliciting
contributions beyond its “members.” See McKee, 649 F.3d at 56; see also
Madigan, 697 F.3d at 488 (distinguishing MCFL’s PAC burdens); Human
Life, 624 F.3d at 1010 (same); Alaska Right to Life, 441 F.3d at 786–87,
791–92 (same). But see Wisconsin Right To Life, Inc. v. Barland,
751 F.3d 804, 839–42 (7th Cir. 2014) (describing the “heavy
administrative burdens” of Wisconsin’s analogous, but more detailed,
“PAC-like disclosure program,” which “in critical respects [was]
unchanged from Buckley’s day”). Like Maine’s political committee
provision, Hawaii law “imposes three simple obligations” on a qualifying
entity that are not nearly as onerous as those considered in MCFL: “filing
of a registration form disclosing basic information, . . . reporting of
election-related contributions and expenditures, and simple
recordkeeping.” McKee, 649 F.3d at 56.
30             A-1 A-LECTRICIAN V. SNIPES

     Turning to the governmental interests side of the
equation, there is no question that Hawaii’s noncandidate
committee requirements serve important government
interests. The Hawaii legislature created these requirements
to “expand the scope of public scrutiny relative to the
financial aspects of the campaign process” and to avoid
corruption or its appearance in electoral politics. House
Stand. Comm. Rep. No. 188, H.B. No. 22, in Haw. H.J. 840
(1973). Subsequent amendments to Hawaii’s disclosure
scheme reaffirmed the important “informational value”
served by reporting and disclosure requirements, as well as
the state’s interest in“deterr[ing] . . . corruption” and
“gathering data necessary to detect violations” of campaign
finance laws. Conf. Comm. Rep. No. 78, in Haw. H.J. 1137,
1140 (1979). When Hawaii revised its campaign finance
laws in 1995, the legislature cited the importance of
“reforming the campaign spending law . . . to restor[e] the
public’s confidence in the political process.” S. Stand.
Comm. Rep. No. 1344, H.B. No. 2094, Haw. S.J. 1346
(1995). The legislature found that “[m]aking candidates,
contributors, and others more accountable by requiring the
filing of reports . . . and specifying what information must
appear in these reports go[es] a long way to accomplishing
these goals.” Id.

     Thus, Hawaii’s noncandidate committee regulations serve
all three interests that the Supreme Court has recognized as
“important” in the context of reporting and disclosure
requirements: “providing the electorate with information,
deterring actual corruption and avoiding any appearance
thereof, and gathering the data necessary to enforce more
substantive electioneering restrictions.” Canyon Ferry Rd.
Baptist Church of E. Helena, Inc. v. Unsworth, 556 F.3d
                A-1 A-LECTRICIAN V. SNIPES                   31

1021, 1031 (9th Cir. 2009) (quoting McConnell, 540 U.S. at
196).

    First, the reporting and disclosure obligations provide
information to the electorate about who is speaking –
information that “is vital to the efficient functioning of the
marketplace of ideas, and thus to advancing the democratic
objectives underlying the First Amendment.” Human Life,
624 F.3d at 1005; see also McCutcheon v. Fed. Election
Comm’n, 134 S. Ct. 1434, 1459–60 (2014); Citizens United,
558 U.S. at 368–69; Family PAC, 685 F.3d at 806, 808.
“This transparency enables the electorate to make informed
decisions and give proper weight to different speakers and
messages,” Citizens United, 558 U.S. at 371, making
disclosure of this information a “sufficiently important, if not
compelling, governmental interest,” Human Life, 624 F.3d at
1005–06. Second, Hawaii’s reporting and disclosure
obligations “deter actual corruption and avoid the appearance
of corruption by exposing large contributions and
expenditures to the light of publicity.” Buckley, 424 U.S. at
67; see also McCutcheon, 134 S. Ct. at 1459. Third, the
registration, record keeping, reporting and disclosure
requirements provide a means of detecting violations of valid
contribution limitations, preventing circumvention of
Hawaii’s campaign spending limitations, including rules that
bar contributions by foreign corporations or individuals, see
HRS § 11-356, or that prohibit contributions from
government contractors, see HRS § 11-355. See Buckley,
424 U.S. at 67–68; Speechnow.org, 599 F.3d at 698 (holding
that “requiring disclosure . . . deters and helps expose
violations of other campaign finance restrictions”). Thus,
Hawaii’s noncandidate committee reporting and disclosure
requirements indisputably serve important governmental
interests.
32              A-1 A-LECTRICIAN V. SNIPES

    A-1 nonetheless contends these reporting and disclosure
requirements are not sufficiently tailored to survive exacting
scrutiny because they apply to any organization that has “the
purpose” of engaging in political advocacy, HRS § 11-302,
rather than applying more narrowly to organizations having
a primary purpose of engaging in such activity. A-1
concedes that Hawaii may impose reporting and disclosure
requirements on organizations that make political advocacy
a priority but argues that it only incidentally engages in such
advocacy.

    A-1’s argument rests on Human Life, which considered
the Washington disclosure regime whereby an organization
qualifies as a political committee if its “primary or one of [its]
primary purposes is to affect, directly or indirectly,
governmental decision making by supporting or opposing
candidates or ballot propositions.” 624 F.3d at 1008 (internal
quotation marks and citation omitted). First, Human Life
rejected the argument that this definition was facially
overbroad because “it covers groups with ‘a’ primary purpose
of political advocacy, instead of being limited to groups with
‘the’ primary purpose of political advocacy.” 624 F.3d at
1008–11 (emphasis added). It explained that Buckley and
Federal Election Commission v. Massachusetts Citizens for
Life, Inc. (MCFL), 479 U.S. 238 (1986), did not hold that an
entity must have the sole, major purpose of political advocacy
“to be deemed constitutionally a political committee.”
Human Life, 624 F.3d at 1009–10 (citing Buckley, 424 U.S.
at 79). Next, Human Life held that Washington’s political
committee definition withstood exacting scrutiny because
there was “a substantial relationship between Washington
State’s informational interest and its decision to impose
disclosure requirements on organizations with a primary
               A-1 A-LECTRICIAN V. SNIPES                  33

purpose of political advocacy.” Id. at 1011. We reasoned
that the definition:

       does not extend to all groups with “a purpose”
       of political advocacy, but instead is tailored to
       reach only those groups with a “primary”
       purpose of political activity. This limitation
       ensures that the electorate has information
       about groups that make political advocacy a
       priority, without sweeping into its purview
       groups that only incidentally engage in such
       advocacy. Under this statutory scheme, the
       word “primary” – not the words “a” or “the”
       – is what is constitutionally significant.

Id. at 1011 (emphasis added).

    A-1 correctly points out that the provision at issue in
Human Life applied to organizations with a primary purpose
of political advocacy, whereas Hawaii’s law applies to an
organization with “the purpose” of political advocacy.
Human Life, however, did not “hold that the word ‘primary’
or its equivalent [was] constitutionally necessary.” Id. It
held only that this limitation was “sufficient” for
Washington’s political committee definition to withstand
First Amendment scrutiny. Id. Human Life is therefore not
controlling, and, reaching an issue we did not address there,
we conclude that Hawaii’s noncandidate committee reporting
and disclosure requirements are sufficiently tailored as
applied to A-1 even without a “primary” modifier.

   First, because Hawaii’s definition extends only to
organizations having “the purpose” of political advocacy, it
avoids reaching organizations engaged in only incidental
34                 A-1 A-LECTRICIAN V. SNIPES

advocacy. Under the Commission’s narrowing construction,
noncandidate committee status applies to organizations that
have the purpose of making or receiving contributions, or
making expenditures, for express advocacy or its functional
equivalent. Cf. Madigan, 697 F.3d at 488 (holding that
Illinois’ political committee definition’s “limit of ‘on behalf
of or in opposition to’ confines the realm of regulated activity
to expenditures and contributions within the core area of
genuinely campaign-related transactions”).8

    Second, Hawaii’s registration and reporting requirements
are not triggered until an organization makes more than
$1,000 in aggregate contributions and expenditures during a
two-year election period. See HRS § 11-321(g); HAR § 3-
160-21(a). This threshold also ensures that an organization
must be more than incidentally engaged in political advocacy
before it will be required to register and file reports as a
noncandidate committee. Third, an organization that “raises
or expends funds for the sole purpose of producing and
disseminating informational or educational communications”
– even if it also engages in limited political advocacy costing
less than $1,000 in the aggregate – need not register as a
noncandidate committee. See HRS §§ 11-302; 11-321(g).


  8
    Hawaii’s definition is distinguishable from the Wisconsin regulation
struck down in Barland, 751 F.3d at 822, 834–37, which treated an
organization as a political committee if it, inter alia, spent more than $300
to communicate “almost anything . . . about a candidate within 30 days of
a primary and 60 days of a general election.” Hawaii’s more tailored
disclosure regime only extends to organizations with the purpose of
engaging in express advocacy or its functional equivalent. See Sorrell,
758 F.3d at 137–38 (distinguishing Barland and upholding Vermont’s
political committee regime, which applied only to groups that accepted
contributions and made expenditures over $1,000 “for the purpose of
supporting or opposing one or more candidates”).
                   A-1 A-LECTRICIAN V. SNIPES                         35

Fourth, if an organization registers as a noncandidate
committee, but subsequently reduces its advocacy activity
below the $1,000 threshold, it need only file a single report
per election period or can terminate its registration. HRS
§ 11-339.9

    Given these limits and the extent of A-1’s past and
planned political advocacy, we have little trouble concluding
that the regulations are constitutional as applied to A-1. A-1,
which made more than $50,000 in contributions and spent
more than $6,000 on political ads in 2010, clearly engages in
more than incidental political advocacy. Although A-1 now
pledges to limit its individual contributions to $250 and to
contribute only to candidates, these proposed activities –
combined with A-1’s expenditures on its political ads –


 9
    The reporting requirements of Hawaii law are more narrowly tailored
than the “onerous” and “potentially perpetual” reporting requirement
preliminary enjoined in Minnesota Citizens Concerned for Life, Inc. v.
Swanson, 692 F.3d 864, 873–74 (8th Cir. 2012) (en banc). In Minnesota,
an organization must register as a political committee once it spends $100
in the aggregate on political advocacy, and once registered, it must “file
five reports during a general election year” even if the committee makes
no further expenditures. Id. at 873, 876; see also Iowa Right to Life
Comm., Inc. v. Tooker, 717 F.3d 576, 596–98 (8th Cir. 2013) (striking
down Iowa’s ongoing reporting requirements that were untethered to any
future political spending). We do not agree that such reporting
requirements are “onerous” as a general matter. See Human Life, 624 F.3d
at 1013–14. Moreover, unlike in Minnesota, an organization need not
register as a noncandidate committee in Hawaii until it crosses the $1,000
threshold for a two-year election cycle, see HRS § 11-321(g), and a
committee with aggregate contributions and expenditures of $1,000 or less
in any subsequent election cycle need only file a single, final election-
period report, see HRS § 11-326. Hawaii’s reporting regime is thus
contingent on an organization’s ongoing contributions and expenditures,
reflecting its closer tailoring to Hawaii’s informational interest than
Minnesota’s analogous regime.
36             A-1 A-LECTRICIAN V. SNIPES

plainly exceed incidental activity. Hawaii thus has a strong
interest in regulating A-1.

    Hawaii’s choice of a $1,000 registration and reporting
threshold is also a far cry from the zero dollar threshold
invalidated in Canyon Ferry, 556 F.3d at 1033–34. See also
Worley, 717 F.3d at 1251 (noting that “federal PAC
requirements kick in once a group has raised $1000 during a
calendar year to influence elections and . . . these
requirements have not been held unconstitutional” (citing
1 U.S.C. § 431(4)(a) (2012))). Although we carefully
scrutinize the constitutionality of a legislature’s chosen
threshold for imposing registration and reporting
requirements, see Randall v. Sorrell, 548 U.S. 230, 248–49
(2006) (plurality opinion), the precise “line is necessarily a
judgmental decision, best left in the context of this complex
legislation to [legislative] discretion,” Family PAC, 685 F.3d
at 811 (quoting Buckley, 424 U.S. at 83); see also Worley,
717 F.3d at 1253 (“Challengers are free to petition the
legislature to reset the reporting requirements for Florida’s
PAC regulations, but we decline to do so here.”). At least as
applied to A-1, Hawaii’s $1,000 threshold adequately ensures
that political committee burdens are not imposed on “groups
that only incidentally engage” in political advocacy. Human
Life, 624 F.3d at 1011.

    A-1’s argument that regulations should reach only
organizations with a primary purpose of political advocacy
also ignores the “fundamental organizational reality that most
organizations do not have just one major purpose.” Human
Life, 624 F.3d at 1011 (internal quotation marks and citation
omitted). Large organizations that spend only one percent of
their funds on political advocacy likely have many other,
more important purposes – but this small percentage could
                    A-1 A-LECTRICIAN V. SNIPES                37

amount to tens or hundreds of thousands of dollars in political
activity, depending on the size of the organization. See id.;
see also Madigan, 697 F.3d at 489–90; McKee, 649 F.3d at
59. The $1,000 threshold appropriately reaches these
multipurpose organizations’ participation in the political
process.

    A-1’s political advocacy underscores this point. Although
A-1’s political spending may be limited in proportion to its
overall activities, the strength of Hawaii’s informational
interest does not fluctuate based on the diversity of the
speaker’s activities. Hawaii has an interest in ensuring the
public can follow the money in an election cycle, regardless
of whether it comes from a single-issue, political advocacy
organization or a for-profit corporation such as A-1. The
Commission makes the reported information freely available
in searchable databases on its website, which provides
Hawaiians with a vital window into the flow of campaign
dollars.10 This prompt, electronic disclosure of contributions
and expenditures “can provide . . . citizens with the
information needed to hold corporations and elected officials
accountable for their positions and supporters,” Citizens
United, 558 U.S. at 370, and “given the Internet, disclosure
offers much more robust protections against corruption,”
McCutcheon, 134 S. Ct. at 1460. Thus, the distinction
between A-1, a for-profit electrical contractor, and a group
like Human Life of Washington, a “nonprofit, pro-life
advocacy corporation,” 624 F.3d at 994, is not
constitutionally significant here. A-1 may not make political
advocacy a priority, but it nonetheless has been a significant
participant in Hawaii’s electoral process, justifying the state’s
imposition of registration and reporting burdens.

 10
      See http://ags.hawaii.gov/campaign/nc/.
38             A-1 A-LECTRICIAN V. SNIPES

    Furthermore, Hawaii’s noncandidate committee
definition, by extending beyond organizations making
political advocacy a priority, avoids the circumvention of
valid campaign finance laws and disclosure requirements.
See Human Life, 624 F.3d at 1011–12. As the Seventh
Circuit has explained:

       [L]imiting disclosure requirements to groups
       with the major purpose of influencing
       elections would allow even those very groups
       to circumvent the law with ease. Any
       organization dedicated primarily to electing
       candidates or promoting ballot measures
       could easily dilute that major purpose by just
       increasing its non-electioneering activities or
       better yet by merging with a sympathetic
       organization that engaged in activities
       unrelated to campaigning.

Madigan, 697 F.3d at 489. Hawaii’s definition addresses the
“hard lesson of circumvention” in the campaign finance
arena, by including within its reach any entity that has
political advocacy as one of its goals. McConnell, 540 U.S.
at 165. As the district court explained:

       [A-1] has purposely not created a separate
       organizational structure for election-related
       activity, choosing instead to register itself (A-
       1 A-Lectrician, Inc.) as a noncandidate
       committee. If it were allowed to avoid
       registration merely because its political
       activity is small proportionally to its overall
       activities (as an electrical contractor and
       perhaps as a pure issue advocacy
                   A-1 A-LECTRICIAN V. SNIPES                           39

         organization), it would encourage any
         affiliated noncandidate committee to avoid
         disclosure requirements by merging its
         activities into a larger affiliated organization.

Yamada III, 872 F. Supp. 2d at 1052 (citation omitted).11

    In sum, the noncandidate committee definition and
accompanying reporting and disclosure requirements are
substantially related to Hawaii’s important interests in
informing the electorate, preventing corruption or its
appearance, and avoiding the circumvention of valid
campaign finance laws. Because the burden of complying
with this disclosure scheme is modest compared to the
significance of the interests being served, we uphold Hawaii’s
noncandidate committee reporting and disclosure
requirements as applied to A-1.

    In doing so on an as-applied basis, we have no occasion
to consider whether Hawaii law would withstand exacting
scrutiny as applied to another business or nonprofit group that
seeks to engage in less substantial political advocacy than A-
1. We decline to “speculate about ‘hypothetical’ or


  11
     Although not directly relevant to A-1’s challenge – because A-1’s
political activities are self-financed and it receives no contributions – we
also note the heightened importance of noncandidate committee disclosure
requirements now that the limit on contributions to noncandidate
committees has been permanently enjoined. A single contributor may
provide thousands of dollars to independent committees, and yet avoid
disclosing its identity if the committee makes all the expenditures itself.
The noncandidate committee definition acts to ensure that the
contributor’s identity will be disclosed to the voting public. Hawaii’s
efforts to provide transparency would be incomplete if disclosure was not
required in such circumstances.
40                A-1 A-LECTRICIAN V. SNIPES

‘imaginary’ cases.” Wash. State Grange v. Wash. State
Republican Party, 552 U.S. 442, 450 (2008). Based on the
record before us, we hold only that noncandidate committee
status may be extended to organizations, such as A-1, even
though their primary purpose is not political advocacy. The
burdens attending such a status are modest and substantially
related to important government interests.

 B. The Disclaimer Requirement for Advertisements is
         Constitutional Under Citizens United

    A-1 contends that Hawaii’s requirement that political
advertising include a disclaimer as to the affiliation of the
advertiser with a candidate or candidate committee cannot
survive exacting scrutiny. “Advertisements” for purposes of
Hawaii election law are print and broadcast communications
that (1) identify a candidate or ballot issue directly or by
implication and (2) “advocate[] or support[] the nomination,
opposition, or election of the candidate, or advocate[] the
passage or defeat of the issue or question on the ballot.” HRS
§ 11-302. The challenged disclaimer rule provides that an
advertisement must include a “notice in a prominent location”
that “[t]he advertisement has the approval and authority of the
candidate” or “has not been approved by the candidate.”
HRS § 11-391(a)(2).12, 13 The rule thus advises voters
whether an advertisement is coordinated with or independent


  12
     A-1 does not challenge the related requirement that all political
advertisements disclose the name and address of the person or entity
paying for the ad. See HRS § 11-391(a)(1).
 13
    This provision was amended during the pendency of this appeal, but
the minor changes are immaterial. See 2014 Hawaii Laws Act 128 (H.B.
452).
                A-1 A-LECTRICIAN V. SNIPES                   41

from a candidate for elected office. The fine for violating this
section is $25 per advertisement, not to exceed $5,000 in the
aggregate. See HRS § 11-391(b).

    A-1 seeks to place advertisements that (1) mention a
candidate by name; (2) run in close proximity to an election;
and (3) include language stating that particular candidates
“are representatives who do not listen to the people,” “do not
understand the importance of the values that made our nation
great” or “do not show the aloha spirit.” It argues the
disclaimer requirement is unconstitutional because it
regulates the content of speech itself and is therefore an even
greater incursion on its First Amendment rights than
reporting requirements. A-1 further contends a disclaimer
can be mandated only for speech that is a federal
electioneering communication, as defined by federal law, or
that is express advocacy, not including its functional
equivalent.

    We agree with the district court that the disclaimer
requirement survives exacting scrutiny as applied to A-1’s
newspaper advertisements. Like the noncandidate committee
requirements, the disclaimer serves an important
governmental interest by informing the public about who is
speaking in favor or against a candidate before the election
and imposes only a modest burden on First Amendment
rights. A-1’s arguments to the contrary are all but foreclosed
by Citizens United, 558 U.S. at 366–69.

    First, the disclaimer requirement imposes only a modest
burden on A-1’s First Amendment rights. Like disclosure
requirements, “[d]isclaimer . . . requirements may burden the
ability to speak, but they impose no ceiling on campaign-
related activities and do not prevent anyone from speaking.”
42              A-1 A-LECTRICIAN V. SNIPES

Id. at 366 (citation and internal quotation marks omitted).
Hawaii’s disclaimer requirement is no more burdensome than
the one for televised electioneering communications upheld
in Citizens United. See id. at 366–69. That rule required a
statement as to who was responsible for the content of the
advertisement “be made in a ‘clearly spoken manner,’ and
displayed on the screen in a ‘clearly readable manner’ for at
least four seconds,” along with a further statement that “the
communication ‘is not authorized by any candidate or
candidate’s committee.’” Id. at 366 (quoting 2 U.S.C.
§ 441d(d)(2), (a)(3)). Similarly, all that is required here is a
short statement stating that the advertisement is published,
broadcast, televised, or circulated with or without the
approval and authority of the candidate. See HRS § 11-
391(a).

    Second, requiring a disclaimer is closely related to
Hawaii’s important governmental interest in “dissemination
of information regarding the financing of political messages.”
McKee, 649 F.3d at 61. A-1’s past advertisements ran shortly
before an election and criticized candidates by name as
persons who did not, for example, “listen to the people.” As
the district court found, these advertisements – published on
or shortly before election day – are not susceptible to any
reasonable interpretation other than as an appeal to vote
against a candidate. Yamada III, 872 F. Supp. 2d at 1055.
Such ads are the very kind for which “the public has an
interest in knowing who is speaking,” Citizens United,
558 U.S. at 369, and where disclaimers can “avoid confusion
by making clear that the ads are not funded by a candidate or
political party,” id. at 368. See also Worley, 717 F.3d at
1253–55 (rejecting a challenge to an analogous disclaimer
requirement); McKee, 649 F.3d at 61 (same); Alaska Right to
Life, 441 F.3d at 792–93 (same). And contrary to A-1’s
                   A-1 A-LECTRICIAN V. SNIPES                            43

argument, nothing in Citizens United suggests that a state
may not require disclaimers for political advertising that is
not the functional equivalent of a federal electioneering
communication.       In applying the federal disclaimer
requirement to an advertisement urging voters to see a short
film about a presidential candidate, Citizens United explained
that “[e]ven if the ads only pertain to a commercial
transaction, the public has an interest in knowing who is
speaking about a candidate shortly before an election.”
558 U.S. at 369.14

   Accordingly, the disclaimer requirement does not violate
the First Amendment as applied to A-1’s political
advertisements.




   14
      We reject A-1’s comparison to the disclaimer invalidated by the
Supreme Court in McIntyre v. Ohio Elections Commission, 514 U.S. 334,
340 (1995), which prohibited the distribution of pamphlets without the
name and address of the person responsible for the materials, or to the
disclosure provision invalidated by this court in ACLU of Nev. v. Heller,
378 F.3d 979, 981–82 (9th Cir. 2004), which required persons paying for
publication of any material “relating to an election” to include their names
and addresses. Citizens United’s post-McIntyre, post-Heller discussion
makes clear that disclaimer laws such as Hawaii’s may be imposed on
political advertisements that discuss a candidate shortly before an election.
See 558 U.S. at 368–69; see also Worley, 717 F.3d at 1254 (rejecting the
argument that McIntyre dictated the demise of Florida’s analogous
disclaimer requirement). An individual pamphleteer may have an interest
in maintaining anonymity, but “[l]eaving aside McIntyre-type
communications . . . there is a compelling state interest in informing voters
who or what entity is trying to persuade them to vote in a certain way.”
Alaska Right to Life, 441 F.3d at 793.
44              A-1 A-LECTRICIAN V. SNIPES

C. A-1 Lacks Standing to Challenge the Electioneering
     Communications Reporting Requirements

    A-1 acknowledges that, at the time it filed this action, it
lacked standing to challenge the electioneering
communications law if it must continue to register as a
noncandidate committee. See Washington Envtl. Council v.
Bellon, 732 F.3d 1131, 1139 (9th Cir. 2013) (“A plaintiff
must demonstrate standing for each claim he or she seeks to
press and for each form of relief sought.” (citing
DaimlerChrysler Corp. v. Cuno, 547 U.S. 332, 352 (2006)).
A-1 argues, however, that it now has standing because
Hawaii law was amended as of November 5, 2014, to require
registered noncandidate committees to comply with
electioneering communications reporting requirements. See
2013 Haw. Sess. L. Act 112. But, “[s]tanding is determined
as of the commencement of litigation.” Biodiversity Legal
Found. v. Badgley, 309 F.3d 1166, 1171 (9th Cir. 2002); see
also Wilbur v. Locke, 423 F.3d 1101, 1107 (9th Cir. 2005)
(“As with all questions of subject matter jurisdiction except
mootness, standing is determined as of the date of the filing
of the complaint. . . . The party invoking the jurisdiction of
the court cannot rely on events that unfolded after the filing
of the complaint to establish its standing.” (alteration in
original) (internal quotation marks omitted)), abrogated on
other grounds by Levin v. Commerce Energy, Inc., 560 U.S.
413 (2010); Lujan v. Defenders of Wildlife, 504 U.S. 555, 569
n.4 (1992) (“The existence of federal jurisdiction ordinarily
depends on the facts as they exist when the complaint is filed.
It cannot be that, by later participating in the suit, the State
Department and AID retroactively created a redressability
(and hence a jurisdiction) that did not exist at the outset.”
(citation and internal quotation marks omitted)).
Accordingly, because we conclude the noncandidate
                 A-1 A-LECTRICIAN V. SNIPES                      45

committee requirements can be constitutionally applied to A-
1, and A-1 was not subject to the “electioneering
communication” reporting requirements as of the date the
complaint was filed, we do not consider A-1’s constitutional
challenge to those requirements. See HRS § 11-341.15

 D. The Contractor Contribution Ban is Constitutional
 Even As Applied to Contributions to Legislators Who
        Neither Award nor Oversee Contracts

    A-1’s final First Amendment challenge is to Hawaii’s ban
on contributions by government contractors. The challenged
provision makes it

        unlawful for any person who enters into any
        contract with the State, any of the counties, or
        any department or agency thereof either for
        the rendition of personal services, the buying
        of property, or furnishing of any material,
        supplies, or equipment to the State, any of the
        counties, any department or agency thereof, or
        for selling any land or building to the State,
        any of the counties, or any department or
        agency thereof, if payment for the
        performance of the contract or payment for
        material, supplies, equipment, land, property,
        or building is to be made in whole or in part
        from funds appropriated by the legislative
        body, at any time between the execution of


   15
      Nothing we say today (other than as a matter of stare decisis)
precludes A-1 from bringing a future challenge to the electioneering
communication reporting requirements to which, it claims, it is now
subject.
46                 A-1 A-LECTRICIAN V. SNIPES

         the contract through the completion of the
         contract, to:

         . . . Directly or indirectly make any
         contribution, or promise expressly or
         impliedly to make any contribution to any
         candidate committee or noncandidate
         committee, or to any candidate or to any
         person for any political purpose or use;

HRS § 11-355(a).

    A-1 does not challenge the ban as applied to contributions
it makes to lawmakers or legislative candidates who either
decide whether it will receive a contract or oversee its
performance of a contract. Instead, A-1 asserts it intends to
make contributions only to lawmakers or candidates who will
neither award nor oversee its contracts, and it argues the
government contractor contribution ban is unconstitutional
solely as applied to those intended contributions.16

   Contribution bans are subject to “closely drawn” scrutiny.
See Fed. Election Comm’n v. Beaumont, 539 U.S. 146,
161–63 (2003) (applying the closely drawn standard in
upholding a federal law banning campaign contributions
made by corporations); Thalheimer v. City of San Diego,
645 F.3d 1109, 1124 & n.4 (9th Cir. 2011) (applying closely

 16
    A-1 challenges only its right to make contributions to state legislative
candidates while acting as a state government contractor. It does not
distinctly argue, for example, that § 11-355(a) impermissibly infringes its
right to contribute to county or municipal officials while serving as a state
contractor. We therefore have no occasion to decide whether the ban
would survive First Amendment scrutiny as applied to those
circumstances.
                   A-1 A-LECTRICIAN V. SNIPES                          47

drawn scrutiny to a city ordinance making it unlawful for
“non-individuals” to contribute directly to candidates). A
regulation satisfies closely drawn scrutiny when “the State
demonstrates a sufficiently important interest and employs
means closely drawn to avoid unnecessary abridgement of
associational freedoms.” McCutcheon, 134 S. Ct. at 1444
(quoting Buckley, 424 U.S. at 25) (internal quotation marks
omitted).17

    A-1 does not argue that Hawaii’s government contractor
contribution ban is unconstitutional as a general matter. The
Second Circuit confronted a similar ban in Green Party of
Connecticut v. Garfield, 616 F.3d 189 (2d Cir. 2010). There,
the court turned away a First Amendment challenge to
Connecticut’s ban on campaign contributions by state
contractors, holding that it furthered a “‘sufficiently
important’ government interest[]” by “combat[ing] both
actual corruption and the appearance of corruption caused by
contractor contributions.” Id. at 200. The court further held
that the ban was “closely drawn” because it targeted
contributions by current and prospective state contractors –
the contributions associated most strongly with actual and
perceived corruption. See id. at 202. Recognizing a ban on


  17
     We previously noted that Beaumont and other cases applying the
closely drawn standard to contribution limits remained good law after
Citizens United. See Thalheimer, 645 F.3d at 1124–25. This remains true
after McCutcheon.        There, the Supreme Court considered the
constitutionality of “aggregate limits” under federal law, which
“restrict[ed] how much money a donor [could] contribute in total to all
candidates or committees” in a given election period. See 134 S. Ct. at
1442 (citing 2 U.S.C. § 441a(a)(3)). Because the Court held that the
aggregate limit for federal elections failed even under less stringent,
“closely drawn” scrutiny, the Court declined to revisit the proper standard
of review for contribution limits. See id. at 1445–46.
48              A-1 A-LECTRICIAN V. SNIPES

contributions by government contractors, rather than a mere
limit on the amount of those contributions, was “a drastic
measure,” the court held that the ban was closely drawn
because it addressed a perception of corruption brought about
by recent government-contractor-related corruption scandals
in Connecticut. See id. at 193–94, 204–05. The ban
“unequivocally addresses the perception of corruption”
because, “[b]y totally shutting off the flow of money from
contractors to state officials, it eliminates any notion that
contractors can influence state officials by donating to their
campaigns.” Id. at 205; see also Ognibene v. Parkes,
671 F.3d 174, 185 (2d Cir. 2011) (“When the appearance of
corruption is particularly strong due to recent scandals . . . a
ban may be appropriate.”).

    The same reasoning applies here. Hawaii’s government
contractor contribution ban serves sufficiently important
governmental interests by combating both actual and the
appearance of quid pro quo corruption. Green Party,
616 F.3d at 200; see also McCutcheon, 134 S. Ct. at 1450
(reaffirming that a legislature may limit contributions to
prevent actual quid pro quo corruption or its appearance); cf.
Preston v. Leake, 660 F.3d 726, 736–37 (4th Cir. 2011)
(upholding a complete ban on contributions by lobbyists “as
a prophylactic to prevent not only actual corruption but also
the appearance of corruption in future state political
campaigns”). It is closely drawn because it targets direct
contributions from contractors to officeholders and
candidates, the contributions most closely linked to actual and
perceived quid pro quo corruption. See Green Party,
616 F.3d at 202; see also McCutcheon, 134 S. Ct. at 1452
(noting that the “risk of quid pro quo corruption or its
appearance” is greatest when “a donor contributes to a
                   A-1 A-LECTRICIAN V. SNIPES                          49

candidate directly”).18 And as in Connecticut, Hawaii’s
decision to adopt an outright ban rather than mere restrictions
on how much contractors could contribute was justified in
light of past “pay to play” scandals and the widespread
appearance of corruption that existed at the time of the
legislature’s actions. See Yamada III, 872 F. Supp. 2d at
1058–59 nn. 26–27 (summarizing the evidence of past
scandals and the perception of corruption). Thus, as a general
matter, Hawaii’s ban on contributions by government
contractors satisfies closely drawn scrutiny.

    A-1’s narrower argument that the contractor contribution
ban is unconstitutional as applied to its contributions to
lawmakers and candidates who neither award nor oversee its
contracts is also without merit. Hawaii’s interest in
preventing actual or the appearance of quid pro quo
corruption is no less potent as applied to A-1’s proposed
contributions because the Hawaii legislature as a whole
considers all bills concerning procurement. Thus, although
an individual legislator may not be closely involved in
awarding or overseeing a particular contract, state money can

  18
    Hawaii’s contractor contribution ban is narrower than many others.
The ban upheld in Green Party, for example, applied not only to
contractors but also to principals of that contractor and to family members
of a contractor or of a principal of a contractor. See Green Party,
616 F.3d at 202–03. The federal ban is also broader than the Hawaii ban;
it applies not only to existing contractors but also to prospective
contractors. See 2 U.S.C. § 441c. Hawaii’s law does not prohibit A-1
from making contributions as a prospective contractor, A-1’s principals
(such as plaintiff Yamada) from making contributions or A-1 from making
independent expenditures on behalf of the candidates it seeks to support.
Cf. Beaumont, 539 U.S. at 161 n.8 (“A ban on direct corporate
contributions leaves individual members of corporations free to make their
own contributions, and deprives the public of little or no material
information.”).
50              A-1 A-LECTRICIAN V. SNIPES

be spent only with an appropriation by the entire legislature.
See Haw. Const. art. VII, §§ 5, 9. Hawaii reasonably
concluded that contributions to any legislator could give rise
to the appearance of corruption.

    In essence, A-1 contends that Hawaii’s contractor ban
should be tailored more narrowly, but narrower tailoring is
not required here. There is no question the ban is closely
drawn to the state’s anticorruption interest as a general
matter, and we decline to revisit the legislature’s judgment
not to craft a still narrower provision. Closely drawn scrutiny
requires “a fit that is not necessarily perfect, but reasonable,”
and Hawaii’s contractor contribution ban is a reasonable
response to the strong appearance of corruption that existed
at the time of the legislature’s actions. McCutcheon, 134 S.
Ct. at 1456 (quoting Board of Trustees of State Univ. of N.Y.
v. Fox, 492 U.S. 469, 480 (1989)) (internal quotation marks
omitted). We need not “determine with any degree of
exactitude the precise restriction necessary to carry out the
statute’s legitimate objectives” to uphold the contribution
ban. Randall, 548 U.S. at 248.

     Even if narrower tailoring were required, A-1’s proposal
for a narrower ban is unworkable. A-1 does not explain how
it would determine, before the election, which candidates
would neither award nor oversee any of its contracts. The
membership of the various legislative committees can change
with each election, and a different committee – whether the
Education Committee or Public Safety, Government
Operations, and Military Affairs Committee – may serve a
greater or lesser oversight role on a particular project. There
is, therefore, a “clear fallacy” in A-1’s logic:
                A-1 A-LECTRICIAN V. SNIPES                   51

       [During the 2011 Legislative Session], A-1
       testified . . . in favor of a construction and
       procurement-related bill regarding the
       University of Hawaii.          At least three
       Legislators that served on committees that
       considered the bill (and voted in favor of it)
       also received campaign contributions from A-
       1 in the 2010 elections. And A-1 made
       contributions to opponents of fifteen other
       Legislators who considered the bill.

Yamada III, 872 F. Supp. 2d at 1061 n.30 (citation omitted).
Simply put, A-1 cannot predict with certainty which
candidates will not become involved in the contract award or
oversight process when it makes its contributions. Moreover,
A-1’s contributions to candidates who do not become directly
involved in contract award and oversight could still create the
appearance of “the financial quid pro quo: dollars for political
favors.” Citizens United, 558 U.S. at 359 (quoting Fed.
Election Comm’n v. Nat’l Conservative Political Action
Comm., 470 U.S. 480, 497 (1985)) (internal quotation marks
omitted).

   For these reasons, we hold that Hawaii’s government
contractor contribution ban survives closely drawn scrutiny
even as applied to A-1’s proposed contributions to candidates
who neither decide whether A-1 receives contracts nor
oversee A-1’s contracts.

                    IV. Attorney’s Fees

   Finally, we consider the district court’s fee award to
Yamada and Stewart (the plaintiffs) for their successful
constitutional challenge to the $1,000 limit on contributions
52              A-1 A-LECTRICIAN V. SNIPES

to noncandidate committees, HRS § 11-358. Under
41 U.S.C. § 1988(b), the district court had discretion to award
“the prevailing party . . . a reasonable attorney’s fee.” We
review the award for an abuse of discretion, but any element
of legal analysis that figures into the district court’s decision
is reviewed de novo. See Watson v. Cnty. of Riverside,
300 F.3d 1092, 1095 (9th Cir. 2002). The plaintiffs’ primary
contention, with which we agree, is that the district court
erred by refusing to award the fees they incurred in
successfully defending against the defendants’ interlocutory
appeal. We address the plaintiffs’ other contentions in a
concurrently filed memorandum disposition.

    In October 2010, the district court granted a preliminary
injunction in favor of the plaintiffs on their claim that HRS
§ 11-358, limiting to $1,000 contributions to noncandidate
committees, violates the First Amendment. The defendants
then filed an interlocutory appeal. After the parties finished
briefing in this court, however, the defendants dismissed the
appeal, presumably in light of an intervening decision
upholding a preliminary injunction of a similar contribution
limit. See Thalheimer, 645 F.3d at 1117–21. In subsequent
district court proceedings, the defendants offered to stipulate
to a permanent injunction against § 11-358. The parties,
however, were unable to reach agreement on the form of an
injunction, and on the parties’ subsequent cross-motions for
summary judgment, the district court permanently enjoined
§ 11-358 as applied to the plaintiffs’ proposed contributions.

    Based on their successful constitutional challenge to § 11-
358, Yamada and Stewart sought attorney’s fees and costs,
including those fees incurred in defending against the
defendants’ interlocutory appeal, under § 1988. The district
court granted in part and denied in part their fee request. As
                A-1 A-LECTRICIAN V. SNIPES                   53

relevant here, it concluded it had “no authority” to award fees
pertaining to the interlocutory appeal because (1) the
plaintiffs became prevailing parties when the defendants
abandoned their appeal of the preliminary injunction, see
Watson, 300 F.3d at 1095 (stating that, under certain
circumstances, “a plaintiff who obtains a preliminary
injunction is a prevailing party for purposes of § 1988”), and
(2) under Ninth Circuit Rule 39-1.6 and Cummings v.
Connell, 402 F.3d 936, 940 (9th Cir. 2005) (Cummings II),
“[a] district court is not authorized to award attorney’s fees
for an appeal unless we transfer the fee request to the district
court for consideration.” Because it assumed the plaintiffs
could have requested fees from the Ninth Circuit as
prevailing parties when the defendants dismissed their appeal,
the court concluded it had no authority to award fees for the
appeal.

    The plaintiffs contend, and we agree, that the district
court’s analysis was flawed for two reasons. First, contrary
to the district court’s analysis, Yamada and Stewart were not
yet prevailing parties when the defendants dismissed their
interlocutory appeal and could not have requested fees at that
time. A court may award attorney’s fees under § 1988 only
to a “prevailing party,” and a plaintiff prevails for purposes
of § 1988 only “when actual relief on the merits of his claim
materially alters the legal relationship between the parties by
modifying the defendant’s behavior in a way that directly
benefits the plaintiff.” Higher Taste, Inc. v. City of Tacoma,
717 F.3d 712, 715 (9th Cir. 2013) (quoting Farrar v. Hobby,
506 U.S. 103, 111–12 (1992)) (internal quotation marks
omitted). This requires an “enduring” change in the parties’
relationship, Sole v. Wyner, 551 U.S. 74, 86 (2007), that has
“‘judicial imprimatur’ . . . such as a judgment on the merits
or a court-ordered consent decree,” Watson, 300 F.3d at 1096
54                A-1 A-LECTRICIAN V. SNIPES

(quoting Buckhannon Bd. & Care Home, Inc. v. W. Va. Dep’t
of Health & Human Res., 532 U.S. 598, 600 (2001)).

    The district court concluded that the plaintiffs were
prevailing parties under Watson, but Watson is
distinguishable. As explained in Higher Taste, Watson stands
for the proposition that, “when a plaintiff wins a preliminary
injunction and the case is rendered moot before final
judgment, either by the passage of time or other
circumstances beyond the parties’ control, the plaintiff is a
prevailing party eligible for a fee award.” Higher Taste,
717 F.3d at 717 (emphasis added). Here, the plaintiffs’
challenge to HRS § 11-358 was not “rendered moot” until the
district court entered final judgment against the Commission
on that claim. A plaintiff does not become a prevailing party
until it obtains relief that is “no longer subject to being
‘reversed, dissolved, or otherwise undone by the final
decision in the same case.’” Id. (quoting Sole, 551 U.S. at
83). Here, that occurred when the district court entered a
final judgment on the plaintiffs’ § 11-358 claim, not when the
Commission abandoned its appeal of the adverse preliminary
injunction ruling.19

   The defendants argue Yamada and Stewart were
nonetheless prevailing parties at the time the defendants
dismissed their interlocutory appeal because the preliminary

     19
       Higher Taste extended Watson’s prevailing party analysis to
circumstances in which a plaintiff obtains a preliminary injunction and
then the case is dismissed upon the parties’ stipulation following
settlement, when the settlement agreement provides the plaintiff with
“what it had hoped to obtain through a permanent injunction.” 717 F.3d
at 717–18. Here, however, the parties did not reach a settlement
agreement at the time of the preliminary injunction appeal or any time
thereafter.
                A-1 A-LECTRICIAN V. SNIPES                  55

injunction issued by the district court was not an “ephemeral”
victory at all, but “a published opinion, resolving a
constitutional question, enjoining a campaign finance law
weeks before an election.” That the preliminary injunction
would be converted into a permanent one appeared to be a
“foregone conclusion” to the parties and the district court,
particularly once we issued our decision in Thalheimer.

    We disagree. Because the preliminary injunction order
could be negated by a final decision on the merits, it was an
interlocutory order that did not confer prevailing party status
on the plaintiffs when the defendants dismissed their appeal.

    Furthermore, because the plaintiffs were not yet
prevailing parties when the defendants dismissed the
interlocutory appeal, the district court erred by relying on
Cummings II to deny them attorney’s fees for the appeal.
Cummings II was the second appeal before this court in a case
proceeding under § 1983. The district court granted summary
judgment to the plaintiffs in the underlying case, and the
defendant appealed that final order. In Cummings v. Connell,
316 F.3d 886, 898–99 (9th Cir. 2003) (Cummings I), we
upheld the grant of summary judgment as to the defendant’s
liability, thus preserving the plaintiffs’ status as prevailing
parties on the merits, but remanded for reconsideration of
damages. On remand, the district court awarded an additional
$30,000 in attorney’s fees the plaintiffs had incurred
defending against the defendant’s prior appeal in Cummings
I. Cummings II, 402 F.3d at 942, 947. The parties cross-
appealed again. We held that the fees related to the first
appeal were improperly awarded “because plaintiffs failed to
file their request with the court of appeals as required by
Ninth Circuit Rule 39-1.6.” Id. at 947. In short,
56                   A-1 A-LECTRICIAN V. SNIPES

           [p]laintiffs’ application for attorneys’ fees and
           expenses incurred on appeal in Cummings I
           should have been filed with the Clerk of the
           Ninth Circuit. Ninth Circuit Rule 39-1.8
           authorizes us to transfer a timely-filed
           fees-on-appeal request to the district court for
           consideration, but the decision to permit the
           district court to handle the matter rests with
           the court of appeals. In the absence of such a
           transfer, the district court was not authorized
           to rule on the request for appellate attorney’s
           fees.

Id. at 947–48.20 See Natural Res. Def. Council, Inc. v. Winter,
543 F.3d 1152, 1164 (9th Cir. 2008) (“In Cummings [II], we
held that appellate fees requested pursuant to 42 U.S.C.
§ 1988 must be filed with the Clerk of the Ninth Circuit in the
first instance, not with the district court.”). Accordingly, we
reversed the attorney’s fees award for the first appeal, holding
that the plaintiffs’ request for fees was untimely. See
Cummings II, 402 F.3d at 948.

  20
       Ninth Circuit Rule 39-1.6(a) reads:

           Absent a statutory provision to the contrary, a request
           for attorneys’ fees shall be filed no later than 14 days
           after the expiration of the period within which a petition
           for rehearing may be filed, unless a timely petition for
           rehearing is filed. If a timely petition for rehearing is
           filed, the request for attorneys fees shall be filed no
           later than 14 days after the Court’s disposition of the
           petition.

This amended version of Ninth Circuit Rule 39-1.6 omits the “shall be
filed with the Clerk” language of the prior version, but as the district court
correctly concluded, the amendment did not alter the substance of the rule.
                   A-1 A-LECTRICIAN V. SNIPES                           57

     Cummings II, however, did not consider a situation in
which a party prevails on interlocutory review and only
subsequently becomes entitled to attorney’s fees under a fee-
shifting statute such as § 1988. When a plaintiff is not
entitled to attorney’s fees after an interlocutory appeal, as was
the case here, it cannot immediately request attorney’s fees
from this court. Should the plaintiff subsequently become a
prevailing party, however, it should presumptively be eligible
for attorney’s fees incurred during the first appeal, because
that appeal likely contributed to the success of the underlying
litigation. See Crumpacker v. Kansas, Dep’t of Human Res.,
474 F.3d 747, 756 (10th Cir. 2007) (Title VII) (holding that
“parties who prevail on interlocutory review in this court, and
who subsequently become prevailing parties . . . are implicitly
entitled to reasonable attorneys’ fees related to the
interlocutory appeal”); cf. Cabrales v. Cnty. of L.A., 935 F.2d
1050, 1053 (9th Cir. 1991) (holding that “a plaintiff who is
unsuccessful at a stage of litigation that was a necessary step
to her ultimate victory is entitled to attorney’s fees even for
the unsuccessful stage”).

    Here, because Yamada and Stewart prevailed in an
interlocutory appeal, and subsequently became prevailing
parties after the district court entered judgment in their favor,
the district court erred by failing to consider whether to award
them reasonable appellate attorney’s fees. We hold that
Yamada and Stewart are entitled to attorney’s fees arising
from the prior appeal. The matter is referred to the Ninth
Circuit Appellate Commissioner to determine the amount of
fees to be awarded.21


 21
    The plaintiffs further argue Ninth Circuit Rule 39-1.6 cannot restrict
the jurisdiction of the district court to award attorney’s fees related to a
prior appeal where a fee-shifting statute, such as § 1988, does not preclude
58                 A-1 A-LECTRICIAN V. SNIPES

                            V. Conclusion

    We affirm the judgment of the district court on the merits
of A-1’s constitutional claims. We vacate the district court’s
fee award to Yamada and Stewart in part and refer the matter
to the Ninth Circuit Appellate Commissioner for a
determination of the proper fee award arising out of the
interlocutory appeal. Each party shall bear its own costs on
appeal.

  AFFIRMED IN PART, REVERSED IN PART;
REFERRED TO THE APPELLATE COMMISSIONER
WITH INSTRUCTIONS.




the district court from awarding such fees. The Eighth Circuit agreed with
this position in Little Rock School District v. State of Arkansas, 127 F.3d
693, 696 (8th Cir. 1997), where it held that, despite an analogous Eighth
Circuit rule to our Rule 39-1.6, “the district courts retain jurisdiction to
decide attorneys’ fees issues that we have not ourselves undertaken to
decide.” Although the plaintiffs’ argument has some appeal, we are bound
by our contrary holding in Cummings II.